                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SHAN CHENG, et al.,
                                   7                                                   Case No. 18-cv-03817-WHO
                                                        Plaintiffs,
                                   8
                                                 v.                                    ORDER OF DISMISSAL
                                   9
                                         UNITED STATES CITIZENSHIP &                   Re: Dkt. No. 20
                                  10     IMMIGRATION SERVICES, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to notice of voluntary dismissal, IT IS HEREBY ORDERED that this case is

                                  14   dismissed. The Clerk shall close the case.

                                  15   Dated: January 22, 2019

                                  16                                                ______________________________________
                                                                                    WILLIAM H. ORRICK
                                  17                                                United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
